COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 LEON TASBY, AKA TONY                                            No. 08-10-00100-CR
 HENDRICKS,                                      §
                                                                   Appeal from the
                   Appellant,                    §
                                                                 297th District Court
 V.                                              §
                                                               of Tarrant County, Texas
 THE STATE OF TEXAS,                             §
                                                                   (TC# 1157625D)
                   Appellee.                     §

                                                 §

                                           OPINION

       Appellant, Leon Tasby, a.k.a. Tony Hendricks, appeals the revocation of his probation.

His sole issue on appeal is whether the trial court abused its discretion in revoking the probation

and proceeding to adjudication when the evidence is legally insufficient to support the decision.

       On October 22, 2009, Appellant pled guilty for causing bodily injury to an elderly person

in exchange for being sentenced to four years’ deferred adjudication, and being placed on

community supervision. On October 27, 2009, the State petitioned to proceed to adjudication,

alleging that Appellant violated a condition of probation by failing to report to the Community

Supervision and Corrections Department as required. At a hearing held on January 11, 2010,

Appellant pled “true,” but claimed that there was an explanation. He explained that problems

with his wheelchair and lack of bus fare prevented him from reporting as ordered. The trial court

held that Appellant violated the condition of his probation and proceeded to adjudicate the

assault offense.
        Appellate review of an order revoking probation is limited to legal-sufficiency analysis in

determining whether the trial court abused its discretion in revoking the appellant’s probation.

See Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App. 1983); Becker v. State, 33 S.W.3d
64, 66 (Tex.App.--El Paso 2000, no pet.). The State has the burden to prove the violation of a

condition of probation as alleged in the motion to revoke by a preponderance of the evidence.

See Battle v. State, 571 S.W.2d 20, 22 (Tex.Crim.App. 1978). The State satisfies the burden of

proof when the greater weight of the credible evidence before the court creates a reasonable

belief that a condition of probation has been violated as alleged. Battle, 571 S.W.2d at 22. If the

State fails to meet its burden of proof, the trial court abuses its discretion by issuing an order to

revoke probation. Cardona v. State, 665 S.W.2d 492, 493-94 (Tex.Crim.App. 1984). In a

revocation proceeding, the trial judge is the sole trier of the facts, the credibility of the witnesses

and the weight of testimony. Naquin v. State, 607 S.W.2d 583, 586 (Tex.Crim.App. 1980).

Therefore, on appeal, we view the evidence in the light most favorable to the trial court’s

judgment. Williams v. State, 910 S.W.2d 83, 85 (Tex.App.--El Paso 1995, no pet.).

        When a plea of true is made, the sufficiency of the evidence may not be challenged. Cole

v. State, 578 S.W.2d 127, 128 (Tex.Crim.App. 1979). A “plea of true, standing alone, is

sufficient to support the revocation of probation.” Cole, 578 S.W.2d at 128. Since Appellant

admitted that he violated a condition of his probation by failing to timely report to the probation

officers as required, the explanation he raised for the violation was irrelevant. See id.

Appellant’s plea of true, standing alone, is sufficient to support the revocation of probation. See

Cole, 578 S.W.2d at 128.

        Since the trial court has rejected Appellant’s excuses, reviewing the evidence in the light


                                                  -2-
most favorable to the trial court’s ruling, we find that there is sufficient evidence in the record

before us to support the trial court’s finding that Appellant violated a condition of his probation.

See Williams, 910 S.W.2d at 85. The trial court did not abuse its discretion in revoking

Appellant’s probation and adjudicating the assault offense. We therefore overrule Appellant’s

sole issue and affirm the trial court’s judgment.

       Having overruled Appellant’s sole issue presented for review, we affirm the trial court’s

judgment.

June 15, 2011

                                               DAVID WELLINGTON CHEW, Chief Justice



Before Chew, C.J., McClure, and Rivera, JJ



(Do Not Publish)




                                                    -3-